Citation Nr: 1314452	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

2.  Entitlement to an initial compensable disability rating for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  Pursuant to a request made in his March 2010 substantive appeal, the Veteran was scheduled for a Central Office Board hearing in February 2013.  However, the record indicates that the Veteran did not appear for his scheduled hearing and did not provide good cause, nor did he request that the hearing be rescheduled.  The Board therefore considers his request for a Board hearing withdrawn.  

The Board notes that in his March 2010 substantive appeal, the Veteran perfected an appeal as to the issue of whether new and material evidence had been received to reopen a claim of service connection for a left knee disability.  However, before a decision was rendered by the Board in this matter, the RO issued a March 2012 rating decision which granted the Veteran entitlement to service connection for a left knee disability and assigned a noncompensable disability rating, effective December 3, 2008.  In a later March 2012 statement, the Veteran expressed his disagreement with the disability rating assigned on an SSOC Request for Expedited Action form.  It is not clear if the Veteran is only referring to the right knee claim on appeal, or if the Veteran also intended to disagree with the March 2012 rating decision concerning his left knee.  To afford the Veteran the benefit of the doubt, the Board has found this statement to be a timely notice of disagreement with the March 2012 rating decision.  Therefore, as discussed below, that issue has been remanded by the Board for further development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an initial compensable rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability has been manifested by flexion limited to, at worst, 130 degrees; no limitation of extension; and subjective complaints of painful motion, weakness, swelling, buckling, giving way, and lack of endurance, without evidence of subluxation or lateral instability, or arthritis attributed to the service-connected disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran's right knee disability, knee strain, is not listed in the rating schedule, therefore as outlined in 38 C.F.R. § 4.20, it has been rated analogous to a disability in which not only the functions affected, but also anatomical localization and symptoms are closely related.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In May 2009, the Veteran was afforded a VA examination of his right knee.  The Veteran reported symptoms of weakness, swelling, giving way, and lack of endurance.  He also reported pain in his knee on a constant basis and that the pain would radiate from the knee up and down his leg.  He described the pain as aching, cramping, burning, and sharp in nature and reported that it was 8 out of 10 in severity at its worst.  He reported that the pain was exacerbated by physical activity or could come on spontaneously and that it was relieved spontaneously.  He reported treatment in the form of tramadol, which provided some relief.  He denied any hospitalizations, surgeries, or joint replacements.  He endorsed functional impairment in the form of difficulty with squatting, kneeling, or standing.  

Upon physical examination, the Veteran's posture and gait were normal.  Examination of the feet revealed no evidence of abnormal weight bearing and the Veteran did not require any assistive devices for ambulation.  Examination of the right knee revealed guarding of movement, but there were no abnormalities present.  Range of motion was noted to be 0-140 degrees in the right knee, without evidence of pain.  After repetitive testing, there was evidence of pain, fatigue, and lack of endurance, with no evidence of incoordination or decreased range of motion.  However, the examiner did not do further studies to indicate whether there was limitation of motion due to pain, fatigue, or lack of endurance after repetitive motion.  X-rays of the right knee were negative for any pathology.  The examiner diagnosed right knee strain.  

In December 2011, the Veteran was afforded another VA examination for both of his knees in connection with his claim of service connection for a left knee disability.  The Veteran reported flare-ups of his knee disability resulting in symptoms of knee buckling, shin burning, and feet tingling.  The Veteran reported that he was unable to walk for more than 30 to 45 minutes without taking a break.  He also reported that he was unable to run or jog, but attributed this to the pain issues caused by his left knee disability.  

Upon physical examination, there was no leg length discrepancy noted.  Examination of the feet did not reveal any signs of abnormal weight bearing and the Veteran did not require the use of any assistive device for ambulation.  Muscle strength for right knee flexion and extension were normal.  Range of motion was 0 to 130 degrees in the right knee.  There was no objective evidence of painful motion.  There was no additional range of motion loss on repetitive testing, nor any functional loss or functional impairment.  There was pain and tenderness of the right knee on palpation of the joint line or soft tissue.  The Lachman test on the right knee was normal.  The posterior drawer test of the right knee was normal.  The medial-lateral instability test on the right knee was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran's lower extremity did not have diminished function.  There was evidence of crepitus on examination.  

Also of record are VA treatment records that show the Veteran receives intermittent treatment at the VA Medical Center for various health concerns.  A January 2007 VA treatment record shows that the Veteran attended a physical therapy consultation and requested braces for both of his knees.  This treatment record notes that the Veteran had a diagnosis of degenerative joint disease (DJD); however, there is no evidence of record confirming a diagnosis of DJD in the Veteran's right knee.  In fact, X-rays conducted during the May 2009 VA examination were negative for any pathology in the right knee.   

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his right knee disability.  In this regard, the Board notes that the Veteran was originally assigned a 10 percent disability rating for his right knee disability based on painful motion.  However, a 10 percent disability rating for painful motion is warranted only when there is X-ray evidence of arthritis that has been found to be related to active service.  The Board notes that while a January 2007 VA treatment record notes that the Veteran had a prior diagnosis of DJD; there is no evidence in the record confirming this diagnosis.  At the Veteran's May 2009 VA examination, X-ray of the right knee revealed no pathology for such a diagnosis.  Further, the Veteran's right knee flexion has been limited to, at worst 130 degrees; and he has no limitation of extension.  There is no indication from the record that the Veteran has right knee flexion limited to 45 degrees or less or that his right knee extension has been limited to 10 degrees or more.  Additionally, while the Veteran requested braces for both knees in January 2007, the December 2011 VA examination report specifically states that on examination there was no evidence of current, or a history of, patellar subluxation or dislocation and no evidence of instability of the right knee.  Therefore, the Board finds that the Veteran fails to even meet the criteria for a 10 percent disability rating for his right knee disability, let alone the criteria for an increased disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

The Board notes that the Veteran's complaints of pain, weakness, swelling, buckling, giving way, and lack of endurance have been taken into consideration in this decision.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for his right knee disability at any point during the period on appeal for the functional impairment of the Veteran's right knee disability.  

The Veteran genuinely believes that he is entitled to an increased rating for his right knee disability.  His factual recitation as to symptomatology associated with the right knee disability is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his right knee disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's right knee and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consideration has been given to assigning a separate disability rating for the Veteran's right knee disability under other Diagnostic Codes applicable to the knee.  However, the Board finds that such a disability rating is not warranted.  In this regard, there is no evidence that the Veteran has ankylosis in his right knee, that he has symptomatic dislocation and/or removal of semilunar cartilage in his right knee, or that there is genu recurvatum in the right knee.  Therefore, a disability rating under a separate diagnostic code is not warranted for his right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  Additionally, the Board notes that one of the Veteran's major functional impairments is pain.  A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14.

The Board has also considered assigning staged ratings; however, at no time during the period in question has the Veteran's right knee disability warranted a higher schedular rating.  Hart v. Mansfield, 12 Vet. App. 505 (2007).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran reportedly works as a postal carrier; thus it is reasonable to deduce that the Veteran's right knee disability would affect his employment.  However, there is no evidence that the Veteran has been rendered unemployable as a result of his right knee disability.  Therefore, any inferred TDIU claim is inapplicable in this case.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration 38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's right knee strain are contemplated by the rating criteria.  The record shows that the Veteran's right knee disability is manifested by limitation of motion and complaints of pain, which is compensated by the 10 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for his service-connected disability.  Additionally, there is no indication from the record of marked interference with employment as a result of his service-connected disability.  In sum, there is no indication that the average industrial impairment from the Veteran's right knee disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained pertinent postservice treatment records and the Veteran was afforded appropriate VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 10 percent for a right knee disability is denied.  


REMAND

The Board must remand the Veteran's remaining claim on appeal for additional development.  

The Board notes that in March 2012, the Veteran submitted a statement that has been found to be a timely notice of disagreement with the March 2012 rating decision which granted service connection for a left knee disability and assigned a noncompensable disability rating.  A review of the record shows that the Veteran was not furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran with a statement of the case as to the issue of entitlement to an initial compensable disability rating for his left knee disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


